DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/JP2017/04411, which claims foreign priority of application JAPAN 2016-248799, filed on 12/22/2016.

Status of Claims
	Claims 1-3, 5-8, and 11-19 are currently pending and rejected.
	Claims 4, 9, and 10 are canceled.
Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosso (Pub. No.: US 2014/0142989), in view of Bryer et al. (Patent No.: US 10,445,758) and Hassib et al. (Pub. No.: US 2013/0190967).
As per claim 1, 18, and 19, Grosso teaches an information processing device, comprising:
a plurality of sensors configured to acquire user position information and user action recognition information (see paragraph 0045, 0047, and 0052), wherein the user position indicates a user position on a driving path of an automobile (see paragraph 0021, “An insurance company may use…route data, such as Global Positioning Satellite (“GPS”) latitude and longitude data, acceleration/deceleration data, speed data, and/or vehicle orientation data collected along a route traveled by the vehicle to determine risk associated with an asset and/or owner”), and the user action recognition information indicates a user action (see paragraph 0044 and 0064, sensors collects user driving data, including accelerations, decelerations, hard turns, speeds, lane change speeds, etc.; these are user actions);
an acquisition unit that acquires an output from one sensor or outputs from a plurality of sensors different from each other as behavior-monitoring data items of a user (see paragraph 0042, driver behavior-monitoring data is obtained by OBD port from telematics sensors; also see paragraph 0003, 0021, 0044, 0045, 0047, and 0052); 
wherein the plurality of outputs from the plurality of sensors corresponds to a first plurality of user behavior-monitoring data items, the first plurality of user behavior-monitoring data items is different from the acquired user position information and the acquired user action recognition information, and each sensor of the plurality of sensors is different (see paragraph 0044-0045, different sensors may collect different user behavior-monitoring data items, such as frequent turns, accelerations/decelerations, hard turns, lane change speed, vehicle’s speed, miles traveled, seatbelt usage, airbag deployment, tire pressure, oil pressure, engine temperature, gasoline consumption, etc.); and
a diagnosis-result prediction unit configured to predict one of a diagnosis result about one insurance of a plurality of insurances or a plurality of diagnosis results about the plurality of insurances, wherein the diagnosis result includes a score that indicates user driving information, the user driving information corresponds to a degree of safe driving for the automobile; the prediction is based on a prediction model and the first plurality of user behavior-monitoring data items, and the predictive model is calculated based on machine learning for each insurance of the plurality of insurances (see Fig. 13, “current most likely discount”; also see paragraph 0060, “Even before the final discount value is determined, a likely discount value might be calculated based on a driver’s known habits”; “likely discount” is clearly an insurance related diagnosis-result prediction; see paragraph 0021-0023, 0036, and 0060 for calculating driving safety score; further see paragraph 0075, prior art uses a computerized predictive model which is trained on insurance data, thus prior art teaches utilizing machine learning; also see paragraph 0078 discloses different types of machine learning models, such as random forests, random naïve Bayes, AODE, Monte Carlo, concept mining, latent semantic indexing, k-nearest neighbor algorithm, etc.).
Examiner notes however, Grosso does not teach an action recognition unit configured to recognize a user state based on the acquired user action recognition information, wherein the user state is one of a user walking state, a user driving state, a user cycling state, a user running state, or a user pausing state; and an acquisition unit configured to: determine a first time period based on the acquired user position information and the recognized user state is the driving state; and acquire, between a start of the first time period and an end of the first time period, one or an output from one sensor of the plurality of the sensors or a plurality of outputs from the plurality of sensors.
Bryer teaches an action recognition unit configured to recognize a user state based on the acquired user action recognition information, wherein the user state is one of a user walking state, a user driving state, a user cycling state, a user running state, or a user pausing state (see column 12 line 16-49, “The application 220 may also be configured to automatically distinguish situations where the user is driving a vehicle 204 and where the user is not driving a vehicle, e.g., when the user is walking or simply riding in a vehicle”);
an acquisition unit configured to: determine a first time period based on the acquired user position information and the recognized user state is the driving state; and acquire, between a start of the first time period and an end of the first time period, one or an output from one sensor of the plurality of the sensors or a plurality of outputs from the plurality of sensors (see column 38 line 12 through column 39 line 6, “For each driving event, the driving event information 958 may include, for example, a driving event type identifier, a driving event duration; starting and ending latitude and longitude coordinates for the driving event; a star time and an end time for the driving event”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Grosso with teaching from Bryer to include an action recognition unit configured to recognize a user state based on the acquired user action recognition information, wherein the user state is one of a user walking state, a user driving state, a user cycling state, a user running state, or a user pausing state; and an acquisition unit configured to: determine a first time period based on the acquired user position information and the recognized user state is the driving state; and acquire, between a start of the first time period and an end of the first time period, one or an output from one sensor of the plurality of the sensors or a plurality of outputs from the plurality of sensors.  The modification would have been obvious, because it is merely applying a known technique (i.e. detecting whether user is driving or not, and associating driving time to driving data) to a known system (i.e. insurance predicting system) ready to provide predictable result (i.e. analyze user action only when the user is driving, and analyze driving time to better predict insurance outcome).
Examiner notes the combination of Grosso and Bryer does not explicitly teach a prediction-error prediction unit configured to: store prediction-error prediction models; and predict, based on the stored prediction-error models and the first plurality of user behavior-monitoring data items, one of an error of a result of the prediction of the diagnosis result about the one insurance, or a plurality of errors corresponding to a plurality of results of the prediction of the plurality of diagnosis results about the plurality of insurances.  Examiner notes, according to paragraph 0029-0037, 0304, and 0316 of Applicant’s specification, “prediction error” and “confidence factors” are interchangeable.  Grosso teaches determining confidence level that indicates a level of certain that a maintenance event should be associated with a vehicle (see paragraph 0081-0083 of Grosso), and not exactly an error or result/confidence level of the prediction of the diagnosis result about one insurance.
Hassib teaches a prediction-error prediction unit configured to: store prediction-error prediction models; and predict, based on the stored prediction-error models and the first plurality of user behavior-monitoring data items, one of an error of a result of the prediction of the diagnosis result about the one insurance, or a plurality of errors corresponding to a plurality of results of the prediction of the plurality of diagnosis results about the plurality of insurances (see paragraph 0074, 0080, 0088, 0107, and 0122; prior art teaches calculating a confidence level score, which is interchangeable with prediction error, that indicates the confidence level that the received telematics data that comprises one or more attributes that corresponds to the one or more assertions about driving behavior and insurance outcome; Examiner argues that the prior art must have a store/predetermined model/formula in order to calculate confidence level; confidence level can indicate the degree of error in a calculation, where higher the confidence level is, the lower the degree of error would be).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Grosso and Bryer with teaching from Hassib to include a prediction-error prediction unit configured to: store prediction-error prediction models; and predict, based on the stored prediction-error models and the first plurality of user behavior-monitoring data items, one of an error of a result of the prediction of the diagnosis result about the one insurance, or a plurality of errors corresponding to a plurality of results of the prediction of the plurality of diagnosis results about the plurality of insurances.  The modification would have been obvious, because it is merely applying a known technique (i.e. determining a prediction error or calculating a confidence level score for insurance output) to a known system (i.e. insurance predicting system) ready to provide predictable result (i.e. provides a statistically useful information to inform the insurance company regarding to the accuracy of data analysis).
As per claim 2, Grosso teaches a display-data generation unit configured to display a first display data item to present one of: the result of the prediction of the diagnosis result about the one insurance, or the plurality of results of the prediction of the plurality of diagnosis results about the plurality of insurances (see Fig. 10-13, 15-17; also see paragraph 0060).
As per claim 3, Grosso teaches the display-data generation unit is further configured to calculate one of: a discount or a premium of the one insurance on a basis of the result of the prediction, or a plurality of discounts or a plurality of premiums of the plurality of insurances based on the plurality of results of the prediction (see paragraph 0021, 0027, 0036, 0042, and 0060), and
the first display data item includes a second display data item to present one of:, together with the result of the prediction with the discount or the premium of the one insurance, or the plurality of results of the prediction with one of the plurality of discounts or the plurality of premiums of the plurality of insurances (see Fig. 10-13, 15-17; also see paragraph 0060).
Claim 4 (Canceled).
 	As per claim 5, Grosso teaches at least one of the one insurance or each of the plurality of insurances is a telematics insurance (see paragraph 0020, 0042, 0045, and 0060).
 	As per claim 6, Grosso teaches the prediction-error prediction unit is further configured to calculate, based on the first plurality of user behavior-monitoring data items, one of: a confidence factor or a prediction error of the result of the prediction of the diagnosis result about the one insurance, or a plurality of confidence factors or a plurality of prediction errors of the plurality of results of the prediction of the plurality of diagnosis results about the plurality of insurances; and wherein the display-data generation unit is further configured to generate the first display data item based on one of: the confidence factor or the prediction error of the result of the prediction, or  the plurality of confidence factors or the plurality of prediction errors of the plurality of results of the prediction (see paragraph 0081 and 0083, “The computerized predictive model may also calculate a value, such as a confidence level or likelihood…The computerized predictive model may also return an estimation error).
Hassib also teaches the prediction-error prediction unit is further configured to calculate, based on the first plurality of user behavior-monitoring data items, one of: a confidence factor or a prediction error of the result of the prediction of the diagnosis result about the one insurance, or a plurality of confidence factors or a plurality of prediction errors of the plurality of results of the prediction of the plurality of diagnosis results about the plurality of insurances; and wherein the display-data generation unit is further configured to generate the first display data item based on one of: the confidence factor or the prediction error of the result of the prediction, or  the plurality of confidence factors or the plurality of prediction errors of the plurality of results of the prediction (see paragraph 0074, 0080, 0088, 0107, and 0122; prior art teaches calculating a confidence level score that indicates the confidence level that the received telematics data that comprises one or more attributes that corresponds to the one or more assertions about driving behavior and insurance outcome; Examiner argues that the prior art must have a store/predetermined model/formula in order to calculate confidence level).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Grosso and Bryer with teaching from Hassib to include the prediction-error prediction unit is further configured to calculate, based on the first plurality of user behavior-monitoring data items, one of: a confidence factor or a prediction error of the result of the prediction of the diagnosis result about the one insurance, or a plurality of confidence factors or a plurality of prediction errors of the plurality of results of the prediction of the plurality of diagnosis results about the plurality of insurances; and wherein the display-data generation unit is further configured to generate the first display data item based on one of: the confidence factor or the prediction error of the result of the prediction, or  the plurality of confidence factors or the plurality of prediction errors of the plurality of results of the prediction.  The modification would have been obvious, because it is merely applying a known technique (i.e. determining a prediction error or calculating a confidence level score for insurance output) to a known system (i.e. insurance predicting system) ready to provide predictable result (i.e. provides a statistically useful information to inform the insurance company regarding to the accuracy of data analysis).
As per claim 7, Grosso teaches wherein the first display data item includes a second display data item to present one of: the result of the prediction with the confidence factor or the error, or the plurality of results of the prediction with the plurality of confidence factors or the plurality of errors (see paragraph 0081-0083).
Hassib also teaches wherein the first display data item includes a second display data item to present one of: the result of the prediction with the confidence factor or the error, or the plurality of results of the prediction with the plurality of confidence factors or the plurality of errors (see paragraph 0074, 0080, 0088, 0107, and 0122; prior art teaches calculating a confidence level score that indicates the confidence level that the received telematics data that comprises one or more attributes that corresponds to the one or more assertions about driving behavior and insurance outcome; Examiner argues that the prior art must have a store/predetermined model/formula in order to calculate confidence level).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Grosso and Bryer with teaching from Hassib to include wherein the first display data item includes a second display data item to present one of: the result of the prediction with the confidence factor or the error, or the plurality of results of the prediction with the plurality of confidence factors or the plurality of errors.  The modification would have been obvious, because it is merely applying a known technique (i.e. determining a prediction error or calculating a confidence level score for insurance output) to a known system (i.e. insurance predicting system) ready to provide predictable result (i.e. provides a statistically useful information to inform the insurance company regarding to the accuracy of data analysis).
As per claim 8, Grosso teaches the first display data item includes a third display data item to: present, based on one of the confidence factor is equal to or more than a first value or the prediction error is equal to or less than a second value, the result of the prediction of the diagnosis result about the one insurance, or present based on each of the plurality of confidence factors is equal to or greater than the first value or the plurality of prediction errors is equal to or less than the second value, the plurality of results of the prediction of the plurality of diagnosis results about the plurality of insurances (see Fig. 10-13, 15-17, and paragraph 0060 for displaying data of analysis; see paragraph 0081 and 0083 for calculating confidence level; one skill in the art would know that any result of calculation can be displayed).
Claim 9-10 (canceled).
	As per claim 13, Grosso teaches the first plurality of user behavior-monitoring data items includes: a second plurality of user behavior-monitoring data items in a second time period, and a third plurality of user behavior-monitoring data items in each interval is different from an interval in the second time period (see paragraph 0039 and 0060), 
a result of the prediction of the diagnosis result about the one insurance includes: a first prediction result that is obtained from the second plurality of user behavior-monitoring data items in the second time period, and a second prediction result that is obtained from the third plurality of user behavior-monitoring data items in each interval different from the interval in the second time period, a plurality of results of the prediction of the plurality of diagnosis results about the plurality of insurances includes: a first plurality of prediction results obtained from the second plurality of user behavior-monitoring data items in the second time period, and a second plurality of prediction results obtained from the third plurality of user behavior-monitoring data items in each interval different from the interval in the second time period, the diagnosis-result prediction unit is further configured to specify one of the interval in which a difference between the first prediction result and the second prediction result is equal to or more than a value, or the interval in which differences between the first plurality of prediction results and the second plurality of prediction results are each equal to or more than the value (see paragraph 0039 and 0060-0061), and 
the information processing device further comprises a driving-behavior specifying unit configured to specify user driving behaviors in the interval based on the second plurality of user behavior-monitoring data items in the second time period (see paragraph 0039 and 0060).
 	As per claim 14, Grosso teaches the plurality of user driving behaviors include at least one of sudden braking, sudden acceleration, or sudden steering (see paragraph 0044, accelerometers captures g-force, acceleration, shock, and jerk, thus capturing sudden actions of the driver).
 	As per claim 15, Grosso teaches a display-data generation unit configured to display one of a display data item to present the plurality of driving behaviors in the interval (see Fig. 10-13, 15-17; also see paragraph 0060).
 	As per claim 16, Grosso teaches the display data item includes a first display data item to present a specific user driving behavior of the plurality of user driving behaviors, the specific user driving behavior is exhibited a specific number of times in the interval (see Fig. 10-13, 15-17; also see paragraph 0060), each user driving behavior of a set of user driving behaviors is exhibited less than the specific number of times, the plurality of the user driving behaviors includes the set of user driving behaviors, and each user driving behavior of the set of user driving behavior is different from the specific user driving behavior (see paragraph 0044-0045).
 	As per claim 17, Grosso teaches the one sensor is one of an acceleration sensor a gyroscopic sensor, a barometric sensor, or a geomagnetic sensor, or the plurality of sensors includes at least one of the acceleration sensor, the gyroscopic sensor, the barometric sensor, or the geomagnetic sensor (see paragraph 0022, 0042, and 0044, prior art teaches the sensor comprises at least an acceleration sensor/accelerometer).


Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosso (Pub. No.: US 2014/0142989), in view of Bryer et al. (Patent No.: US 10,445,758) and Hassib et al. (Pub. No.: US 2013/0190967), and further in view of Akiva et al. (Pub. No.: US 2015/0193885).
As per claim 11, Grosso does not teach the acquisition unit specifies an end of the driving by the user on the basis of the result of the action recognition, and acquires the behavior-monitoring data items in accordance with a result of the specification.
Akiva teaches the acquisition unit is further configured to: specify the end of the first time period based on the recognized user state; and acquire the first plurality of user behavior-monitoring data items based on the specified end of the first time period (see paragraph 0045, prior art teaches driving session starts when a driver enters or otherwise engages the vehicle and ends when the driver exists the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Grosso with teaching from Akiva to include the acquisition unit is further configured to: specify the end of the first time period based on the recognized user state; and acquire the first plurality of user behavior-monitoring data items based on the specified end of the first time period.  The modification would have been obvious, because it is merely applying a known technique (i.e. recognizing the start and the end of a driving session) to a known system (i.e. insurance behavior underwriting system) to provide predictable result (i.e. records driving session by session to allow analyzing multiple drivers sharing the same vehicle). 
 	As per claim 12, Grosso does not teach the acquisition unit specifies a start and an end of the driving by the user on a basis of position information items indicating positions of the user, and on the basis of the result of the action recognition, and acquires the behavior-monitoring data items in accordance with a result of the specification.
Akiva teaches the acquisition unit is further configured to specify the start of the first time period and the end of the first time period based on the user position information and the user state (see paragraph 0045, prior art teaches driving session starts when a driver enters or otherwise engages the vehicle and ends when the driver exists the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Grosso with teaching from Akiva to include the acquisition unit is further configured to specify the start of the first time period and the end of the first time period based on the user position information and the user state.  The modification would have been obvious, because it is merely applying a known technique (i.e. recognizing the start and the end of a driving session) to a known system (i.e. insurance behavior underwriting system) to provide predictable result (i.e. records driving session by session to allow analyzing multiple drivers sharing the same vehicle). 

Response to Remarks
	In the response filed on 01/05/2022, Applicant amended independent claims 1, 18, and 19.  Examiner cites a new reference Hassib et al. (Pub. No.: US 2013/0190967) to address the amended limitation.  Updated rejection is provided in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
FEB-2022